COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                               NO. 02-18-00115-CV


SIENNA VENTURES, LLC                                                APPELLANT

                                            V.

HALLEY EQUIPMENT LEASING,                                            APPELLEE
LLC
                                        ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 017-297324-18

                                       ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                       ------------

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2)(A), 43.2(f).

      Each party shall bear its own costs, for which let execution issue. See

Tex. R. App. P. 42.1(a)(2)(A), (d).

                                                       PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and BIRDWELL, J.

DELIVERED: June 28, 2018


      1
       See Tex. R. App. P. 47.4.